Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Emmanuel Sloan appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action without prejudice for failure to comply with a court order. The district court dismissed the action upon finding that Sloan failed to provide the court with a current mailing address. We review for abuse of discretion a district court’s dismissal for failure to comply with a court , order. See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989). Our review of the record reveals that Sloan informed the district court of his new mailing address in a letter the district court received on May 30, 2017, more than three weeks before the district court dismissed the action. Because the record does not support the district court’s rationale for dismissal, we conclude that the dismissal constituted an abuse of discretion. Accordingly, we vacate the dismissal order and remand the case to the district court for further proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. VACATED AND REMANDED